Citation Nr: 1623524	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-17 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a neck disability.
 
3.  Entitlement to service connection for arthritis of the arms, legs, wrist, and hands. 

4.  Entitlement to service connection for a bilateral hip disability.
 
5.  Entitlement to service connection for a bilateral shoulder disability.
 
6.  Entitlement to service connection for diabetes mellitus type II, to include as a result of exposure to herbicides. 

7.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected chest wall strain.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to April 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran presented testimony before the Board in March 2013; a transcript has been associated with the virtual record.

In November 2013, the Board determined that new and material evidence had been submitted to reopen the claim of service connection for arthritis of the arms, legs, wrists, and hands.  The de novo claim for benefits was remanded to the RO for further development, as were the additional claims listed on the cover page of the instant decision aside from the claim for increased rating for chest wall strain.

In December 2014, the RO granted service connection for chest wall strain and assigned an initial 20 percent rating effective from July 2007.  While service connection is no longer at issue, the Veteran has appealed the initial rating assigned.  See January 2015 notice of disagreement (NOD); Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  A statement of the case (SOC) has not been issued and as such, the matter must be remanded to the RO.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In January 2015, the Veteran raised a claim for aid and attendance, which has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2015). 

The claims for arthritis of the hands, wrists, arms, and legs, diabetes mellitus, bilateral shoulder, and bilateral hip disabilities, as well as the claim pertaining to increased rating for chest wall strain, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A back disability, diagnosed as degenerative arthritis of the lumbar spine, is due to the Veteran's period of active military service.

2.  A neck disability, diagnosed as degenerative arthritis of the cervical spine,  is due to the Veteran's period of active military service.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for a back disability, diagnosed as degenerative arthritis of the lumbar spine, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

2.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for a neck disability, diagnosed as degenerative arthritis of the cervical spine, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for back and neck disabilities, which represents a complete grant of the benefits sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

The Veteran is claiming entitlement to service connection for back and neck disabilities.  Specifically, he contends the conditions are the result of performing duties as a heavy equipment mechanic, to include jumping on and off equipment, holding parts in place, and lifting heavy tools, as well as performing physical training with full, heavy packs.   

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claims shall be granted. 38 C.F.R. § 3.102. 

The service personnel records confirm the Veteran performed military duties, to include as a wheeled vehicle mechanic and repairman, motor sergeant, senior vehicle mechanic, track vehicle mechanic, and maintenance inspector.  These records also show he performed basic combat training from February 1968 to April 1968.  The Veteran's description of his duties and physical training  is consistent with the circumstances of his service.  The Veteran's service treatment records show he sought treatment for low back pain and muscle spasm.  Though his April 1979 separation examination was negative, he reported swollen or painful joints on the corresponding medical history.  

Through statements and testimony, the Veteran has reported continuous neck and back pain since his discharge from service.  The Veteran's wife indicated in a June 2007 statement that since their marriage in July 1969 the Veteran had low back pain and used traction at home for his neck.  

In April 2007, Dr. GHE noted the Veteran had multiple health problems, to include neck and low back pain.  Dr. GHE opined these problems were more likely than not related to his military service.  In August 2007, the Veteran's chiropractor noted he had been treating the Veteran since October 2001 for neck and low back conditions, which were more likely than not related to his military service.  In April 2010, Dr. GHE opined the Veteran's pain in his back was more probable than not due, in part, to injury sustained in service. 

A March 2013 statement from the Veteran's chiropractor, indicated the Veteran had been diagnosed with segmental dysfunction and degeneration in the cervical and lumbosacral spine.  The chiropractor opined it was more probable than not that the type of activity the Veteran engaged in during service lead to the type of degeneration seen today.

Dr. JLV opined in March 2013 that degenerative arthritis in the spine was possibly related to the Veteran's work as heavy equipment operator and mechanic in service.  Dr. HYK noted in March 2013 that the Veteran worked in service as a heavy machinery mechanic.  He further noted the Veteran worked on tanks and trucks where he had to perform repetitive lifting and working with heavy tools, as well as carried heavy backpacks during military exercises.  Dr. HYK opined these duties may have contributed to the degenerative changes in the Veteran's low back and neck. 

The November 2014 VA examiner opined the Veteran's degenerative arthritis in his lumbar spine was at least as likely as not incurred in service and aggravated by a post-service injury in 1997.  The examiner noted there was enough documentation in the medical records that the Veteran was having chronic back pain prior to the injury in 1997.  The examiner was unable to place a percentage as to pain from the service injury as opposed to the post-service injury without resorting to speculation.  The examiner opined that degenerative arthritis in the neck was also at least as likely as not incurred in service despite no documentation of neck issues in the service treatment records.  The examiner noted there was also documentation of neck pain prior to the 1997 injury.  

The Board is cognizant that the VA examiner noted a history of over one hundred parachute jumps as part of his rationale for the favorable nexus opinions; however, the Veteran indicated in a December 2014 statement that he never told the examiner that he had performed parachute jumps.  But that when asked if he had ever jumped, he said yes over one hundred times, assuming the examiner meant on and off heavy equipment as the question came when discussing his job as wheeled vehicle and tank mechanic.  The Board has no reason to doubt the Veteran's veracity.  The Board finds that the VA opinion still has probative value in light of the cumulative evidence of record, to include his confirmed service duties and training.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board). 

Resolving any doubt in the Veteran's favor, service connection for neck and back disabilities is warranted.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a back disability, diagnosed as degenerative arthritis of the lumbar spine, is granted.

Entitlement to service connection for a neck disability, diagnosed as degenerative arthritis of the cervical spine, is granted.
 

REMAND

As noted in the Introduction, the claims of service connection for arthritis of the hands, wrists, arms, and legs, diabetes mellitus, bilateral shoulder disability, and bilateral hip disability were remanded in November 2013 by the Board for further development, to include VA examination.  

The Court has held that, once VA undertakes the effort to provide an examination, even if not statutorily obligated to, it must provide an adequate one or, at minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is fully informed and allows the Board to weigh the opinion against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.

An addendum opinion must be sought from the examiner who rendered the November 2014 VA examination opinions.  With regard to the claims for diabetes mellitus and bilateral hip disabilities, the examiner must address secondary causation.  Notably, private medical records dated in March 2013 suggest that diabetes may be related to obesity secondary to inactivity caused by his knee and spine disorders.  Service connection is already in effect for bilateral total knee replacements and service connection for a back disability was awarded in the instant decision.  With regard to the hip disability, the examiner indicated that the Veteran's "hip issue has just about resolved since the back surgery therefore was most likely related to the back." (Emphasis added).  Clarification must be sought, i.e. whether diabetes mellitus and any current hip disability, to include osteoarthritis, is proximately due, to the result of, or aggravated by a service-connected disability. 

With regard to the bilateral shoulder disability, the examiner simply indicated that she was unable to find documentation of shoulder issues in the service treatment records and private medical records dated between 1979 and 1988.  The opinion is inadequate as the examiner failed to render a definite nexus opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (substantial compliance with remand directives required); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (examination adequate when based on consideration of claimant's medical history and describes disability in sufficient detail so Board's evaluation of disability is fully informed).  Notably, the examiner failed to comment on whether any current bilateral shoulder disability was the result of performing duties as heavy equipment mechanic or physical training as directed.   

With regard to the claim for arthritis as it pertains to the hands and wrists, the opinion is also inadequate as the examiner once again provided no definite opinion on causation.  Moreover, the examiner indicated she was unable to find any documentation of wrist and hand/finger issues in the service treatment records despite service treatment records showing injury to the right hand in 1970 and gliding joint dysfunction of the right hand in 1977.   

Consequently, the Board must obtain additional comment on these determinative issues to ensure the opinions are adequate.  Barr, 21 Vet. App. at 312.  The November 2013 Board remand is incorporated by reference. 

As noted in the Introduction, in a December 2014 rating decision, the RO awarded service connection for chest wall strain and assigned a 20 percent rating effective from July 2007.  The Veteran filed a timely NOD in January 2015 as to the initial rating assigned. Where an NOD has been filed with regards to an issue, and an SOC  has not been issued, as in this case, the appropriate disposition is to remand, rather than merely refer, the claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41   (1999).  The Veteran also will then have opportunity to complete the steps necessary to perfect his appeal of this additional claim to the Board by also, in response to the SOC, filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  See 38 C.F.R. § 20.200 , etc.

Accordingly, the case is REMANDED for the following action:

1.  If available to provide still further comment, obtain an addendum opinion from the examiner who rendered the November 2014 VA opinions.  Otherwise the opinion must be rendered by someone with the necessary qualifications or competence to comment.  Explanatory rationale must be provided, regardless, citing to specific evidence in the file supporting conclusions.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  Merely saying he/she cannot respond will not suffice.  To wit: 

Diabetes Mellitus: whether it is at least as likely as not (a 50% or higher degree of probability) that diabetes mellitus is proximately due to, the result of, or aggravated by (beyond the natural progression of the disease) the service-connected knee and lumbar spine disabilities, to include obesity secondary to inactivity caused by the disorders.  

Bilateral Hip Disability: whether it is at least as likely as not (a 50% or higher degree of probability) that a bilateral hip disability is proximately due to, the result of, or aggravated by (beyond the natural progression of the disease) a service-connected disability, to include the bilateral knee and lumbar spine disabilities.  

Bilateral Shoulder disability: whether it is at least as likely as not (a 50% or higher degree of probability) that a bilateral shoulder disability is related to the Veteran's military service duties as a heavy equipment mechanic, to include jumping off/on equipment, holding parts in place, and lifting heavy tools, and performing physical training with full, heavy packs.  

Arthritis of the Wrist and Hand: whether it is at least as likely as not (a 50% or higher degree of probability) that arthritis of the bilateral wrists and hand (fingers) is related to the Veteran's military service, to include treatment in service for right hand injury in 1970 and gliding joint dysfunction in 1977 and/or duties as a heavy equipment mechanic, to include jumping off/on equipment, holding parts in place, and lifting heavy tools, and performing physical training with full, heavy packs.  

2.  Then readjudicate the claims in light of this and all other additional evidence.  If the claims continue to be denied or are not granted to the Veteran's satisfaction, send him another Supplemental Statement of the Case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

3.  Provide the Veteran an SOC concerning the issue of entitlement to an initial rating in excess of 20 percent for the service-connected chest wall strain.  Also reiterate that he must file a timely and adequate Substantive Appeal (VA Form 9 or equivalent statement), in response to this SOC, to complete the steps necessary to perfect his appeal of these additional claims to the Board.  See 38 C.F.R. §§ 20.200 , 20.202, and 20.302(b), etc.  Only if he does should these claims be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


